DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 and 4 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (U.S. PG Pub 2015/0084912).

Regarding Claim 1, Seo et al. teach a display device comprising: 
a substrate (Figure 2, Element 100, Sub-Element substrate.  Paragraph 37); 
a plurality of first electrodes (Figure 2, Element 111.  Paragraph 38) disposed in a matrix (Seen in Figure 2.  Paragraph 37) of a first direction (Figures 2 - 7, Element not labeled, but is the vertical direction) and a second direction (Figures 2 - 7, Element not labeled, but is the horizontal direction), in a display region (Figure 2, Element 110.  Paragraph 38) of the substrate (Figure 2, Element 100, Sub-Element substrate.  Paragraph 37); 
a plurality of pixel electrodes (Element Pixel Electrodes.  Paragraph 37) disposed in a matrix (Paragraph 37) in the display region (Figure 2, Element 110.  Paragraph 38); 
a plurality of second electrodes (Figure 2, Element 121.  Paragraphs 39 - 40) disposed along the second direction (Figures 2 - 7, Element not labeled, but is the horizontal direction) in a peripheral region (Figure 2, Element 120.  Paragraph 39) outside (Seen in Figure 2) the display region (Figure 2, Element 110.  Paragraph 38); 
a driver (Figure 2, Element 200.  Paragraph 35) configured to supply a drive signal to the first electrodes (Figure 2, Element 111.  Paragraph 38) and the second electrodes (Figure 2, Element 121.  Paragraphs 39 - 40); and 
a plurality of first wires (Figure 2, Element 112.  Paragraphs 46 - 47) arranged in the first direction (Figures 2 - 7, Element not labeled, but is the vertical direction) and coupled to the respective first electrodes (Figure 2, Element 111.  Paragraph 38), 

the first electrodes (Figure 2, Element 111.  Paragraph 38) are arranged at a first pitch (Seen in Figure 2) in the second direction (Figures 2 - 7, Element not labeled, but is the horizontal direction), 
the second electrodes (Figure 2, Element 121.  Paragraphs 39 - 40) are arranged at the first pitch (Seen in Figure 2) in the second direction (Figures 2 - 7, Element not labeled, but is the horizontal direction), and 
a pitch (Seen in Figure 4) of the second wires (Figure 2, Element 122.  Paragraphs 46 - 48) in the first direction (Figures 2 - 7, Element not labeled, but is the vertical direction) is different from (Seen in Figures 2 and 4) a pitch (Seen in Figure 2) of the first wires (Figure 2, Element 112.  Paragraphs 46 - 47) in the first direction (Figures 2 - 7, Element not labeled, but is the vertical direction).

Regarding Claim 2, Seo et al. teach the display device according to claim 1 (See Above), wherein the pitch (Seen in Figure 4) of the second wires (Figure 2, Element 122.  Paragraphs 46 - 48) is smaller than (Seen in Figures 2 and 4) the pitch (Seen in Figure 2) of the first wires (Figure 2, Element 112.  Paragraphs 46 - 47).

Regarding Claim 4, Seo et al. teach the display device according to claim 1 (See Above), wherein the first electrodes (Figure 2, Element 111.  Paragraph 38) are 
the second electrodes (Figure 2, Element 121.  Paragraphs 39 - 40) are electrically coupled to the driver (Figure 2, Element 200.  Paragraph 35) via the respective second wires (Figure 2, Element 122.  Paragraphs 46 - 48) and output detection signals (Paragraph 48) corresponding to self-capacitance (Paragraph 36) changes in the second electrodes (Figure 2, Element 121.  Paragraphs 39 - 40).

Regarding Claim 5, Seo et al. teach the display device according to claim 1 (See Above), wherein the second electrodes (Figure 2, Element 121.  Paragraphs 39 - 40) are provided in two sides (Seen in Figure 2) of the peripheral region (Figure 2, Element 120.  Paragraph 39), and 
	the first electrodes (Figure 2, Element 111.  Paragraph 38) are disposed between (Seen in Figure 2) the two sides of the peripheral region (Figure 2, Element 120.  Paragraph 39).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. PG Pub 2015/0084912) in view of Noguchi et al. (U.S. PG Pub 2010/0182273).

Regarding Claim 3, Seo et al. teach the display device according to claim 1 (See Above).  Seo et al. is silent with regards to wherein in a third direction perpendicular to a surface of the substrate, the first electrodes are disposed in a first layer that is between the pixel electrodes and the first wires, and the second electrodes are provided in a second layer in which the pixel electrodes are disposed, the second layer being different from the first layer.
Noguchi et al. teach wherein in a third direction (Seen in Figures 17 and 19) perpendicular to a surface (Figure 17.  Paragraph 80) of the substrate (Figure 19, Element 21.  Paragraph 87), 
the first electrodes (Figures 17 and 19, Element 43.  Paragraph 87) are disposed in a first layer (Figure 19, Element 43.  Paragraph 87) that is between the pixel 
the second electrodes (Figures 17 and 19, Element 44.  Paragraph 87) are provided in a second layer (Figure 19, Element 6.  Paragraph 38) in which the pixel electrodes (Figure 19, Element 22.  Paragraph 39) are disposed, the second layer (Figure 19, Element 6.  Paragraph 38) being different from the first layer (Figure 19, Element 43.  Paragraph 87).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the integrated touch display of Seo et al. with the layers of Noguchi et al.  The motivation to modify the teachings of Seo et al. with the teachings of Noguchi et al. is to provide a touch display that provides a high design flexibility for mobile-device applications that have a configuration in which circuits are easily configurable, as taught by Noguchi et al. (Paragraph 6).

Regarding Claim 6, Seo et al. teach the display device according to claim 1 (See Above).  Seo et al. is silent with regards to wherein the first electrodes and the second electrodes, which are aligned along the same line parallel to the first direction, form a detection electrode block, and the driver supplies the drive signal to the detection electrode blocks in a time-division manner.
Noguchi et al. teach wherein the first electrodes (Figures 17 and 19, Element 43.  Paragraph 87) and the second electrodes (Figures 17 and 19, Element 44.  Paragraph 87), which are aligned along the same line parallel (Seen in Figure 5) to the first direction, form a detection electrode block (Seen in Figure 5), and

It would have been obvious to a person of ordinary skill in the art to modify the teachings of the integrated touch display of Seo et al. with the layers of Noguchi et al.  The motivation to modify the teachings of Seo et al. with the teachings of Noguchi et al. is to provide a touch display that provides a high design flexibility for mobile-device applications that have a configuration in which circuits are easily configurable, as taught by Noguchi et al. (Paragraph 6).


Allowable Subject Matter
Claims 7 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose at least “a plurality of third electrodes disposed along the first direction in the peripheral region; and a plurality of third wires arranged in the first direction and coupled to the respective third electrodes, wherein the first electrodes are arranged at a second pitch in the first direction, the third electrodes are arranged at the second pitch in the first direction, and a pitch between one of the third wires and one of the first wires 
The prior art of record fails to disclose at least “a fourth electrode disposed adjacent to one of the second electrodes in the peripheral region, the one being outermost in the second direction; and a fourth wire extending in the second direction and coupled to the fourth electrode, wherein a pitch between the fourth wire and one of the second wires adjacent to the fourth wire in the first direction is the same as a pitch of the second wires in the first direction” of Claim 11 in combination with the limitations of Claim 1, from which Claim 11 depends.  Claims 12 – 15 inherit this objection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625